Case 1:18-cv-00502-JAO-KJM Document 73-1 Filed 12/02/20 Page 1 of 12    PageID #:
                                    1394



 KENJI M. PRICE #10523
 United States Attorney
 District of Hawaii
 HARRY YEE #3790
 Assistant U.S. Attorney
 Room 6-100, PJKK Federal Bldg.
 300 Ala Moana Boulevard
 Honolulu, Hawaii 96850
 Telephone: (808) 541-2850
 Email: Harry.Yee@usdoj.gov

 JEFFREY BOSSERT CLARK
 Acting Assistant Attorney General
 WILLIAM C. PEACHEY
 Director
 GLENN M. GIRDHARRY
 Assistant Director
 SAMUEL P. GO NYS BAR #4234852
 Assistant Director
 United States Department of Justice
 Office of Immigration Litigation, District Court Section
 P.O. Box 868, Ben Franklin Station
 Washington, D.C. 20044
 Telephone: (202) 353-9923
 E-mail: samuel.go@usdoj.gov

 Attorneys for Defendant

                      UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII

 YA-WEN HSIAO,                      )       Civil No. 1:18-cv-00502-JAO-KJM
                                    )
 Plaintiff,                         )       MEMORANDUM IN SUPPORT;
                                    )       CERTIFICATE OF SERVICE
 v.                                 )
                                    )       Hon. Jill A. Otake
 EUGENE SCALIA, Secretary of Labor, )
                                    )       ORAL ARGUMENT REQUESTED
 Defendant.                         )
Case 1:18-cv-00502-JAO-KJM Document 73-1 Filed 12/02/20 Page 2 of 12          PageID #:
                                    1395



                       STATEMENT OF JURISDICTION

       Plaintiff invoked the jurisdiction of the district court under the

 Administrative Procedure Act (“APA”), 5 U.S.C. § 702 et seq., and 28 U.S.C.

 § 1331.

                               ISSUES PRESENTED

       1. Whether Plaintiff fails to state a Fifth Amendment due process claim

           upon which relief can be granted.

                          STATEMENT OF THE CASE

       Plaintiff filed her Amended Complaint in this civil action against Defendant

 under the APA, 5 U.S.C. § 702 et seq., and 28 U.S.C. § 1331, alleging, among

 other things, that (1) DOL’s denial of the University of Hawaii John A. Burns

 School of Medicine’s (“Employer”) permanent labor certification application

 (“Application”), and the Board of Alien Labor Certification’s (“BALCA”)

 affirmance of DOL’s denial, is an abuse of discretion in violation of the APA; (2)

 the En Banc denial by BALCA was in bad faith, and that the procedures used were

 arbitrary, capricious, and not in accordance with applicable laws; and that (3)

 Plaintiff was denied due process “when notice on substantive changes to the [en

 banc] procedures were withheld, the case was adjudicated by a biased tribunal and

 the facts of the case are falsified.” See ECF No. 35, Amended Complaint (“Am.

 Compl.”). In the Application, the Employer asserted that it sought to employ

                                          -1-
Case 1:18-cv-00502-JAO-KJM Document 73-1 Filed 12/02/20 Page 3 of 12           PageID #:
                                    1396



 Plaintiff as an information technology specialist. See ECF No. 35-1, at 148-58. On

 March 23, 2012, DOL denied the Employer’s Application, noting that (1) the

 prospective employer “failed to provide adequate documentation of the additional

 recruitment steps for professional occupations as required in its Audit Notification

 Letter,” and that (2) “the documentation provided by the employer as proof of the

 employer’s website offers terms and conditions of employment that are less

 favorable than those offered to the foreign worker.” See id. at 13-14. The Employer

 subsequently appealed DOL’s denial to BALCA, which affirmed DOL’s denial on

 November 16, 2016. See Am. Compl. at ¶ 22. The Employer filed a petition for En

 Banc Review, which BALCA denied on March 29, 2017. See id. at ¶ 27. The

 Employer then filed a “Pro Se Motion for Relief from Judgement and Order” on

 July 14, 2017, challenging the En Banc procedures. See id. at ¶ 32. On August 20,

 2018, the Chief Administrative Law Judge denied the motion for relief. See id. at

 ¶ 44. Plaintiff, but not the Employer, then filed her Complaint in the instant action

 on December 26, 2018. ECF No. 1, Complaint.

       On July 13, 2020, the Ninth Circuit Court of Appeals vacated the district

 court’s dismissal of the Amended Complaint for lack of standing and remanded the

 instant matter back to the district court. Hsiao v. Scalia, 821 F. App’x 680 (9th Cir.

 2020).




                                          -2-
Case 1:18-cv-00502-JAO-KJM Document 73-1 Filed 12/02/20 Page 4 of 12           PageID #:
                                    1397



             STATUTORY AND REGULATORY BACKGROUND

       The Immigration and Nationality Act (“INA”) provides a three-step process

 for non-citizens to obtain permanent employment in the United States in certain

 occupations. First, the employer must apply for a permanent labor certification

 from DOL confirming that:

       there are not sufficient workers who are able, willing, qualified ... and
       available at the time of application for a visa and admission to the
       United States and at the place where the alien is to perform such
       skilled or unskilled labor, and the employment of such alien will not
       adversely affect the wages and working conditions of workers in the
       United States similarly employed.

 8 U.S.C. § 1182(a)(5)(A)(i)(I)-(II). Simply put, approval of the labor certification

 application means that DOL has determined that there are no U.S. workers

 available for the position the company seeks to fill with a foreign worker.

       Second, once the certification is obtained, the employer must submit the

 certification along with an I–140 visa petition to United States Citizenship and

 Immigration Services (“USCIS”) on behalf of the non-citizen worker, who is

 known as the “beneficiary” to the petition, to obtain an immigrant visa based on

 employment. 8 C.F.R. § 204.5(l)(1); see 8 U.S.C. § 1153(b)(3)(C). The employer

 must also submit documentation to show that the non-citizen worker meets any

 educational, training and experience, or other requirements dictated by the labor

 certification. 8 C.F.R. § 204.5(l)(3)(ii). The employer must also show that it has the

 ability to pay the wage specified in the labor certification, from the date on which
                                          -3-
Case 1:18-cv-00502-JAO-KJM Document 73-1 Filed 12/02/20 Page 5 of 12           PageID #:
                                    1398



 the request for the labor certification was submitted to DOL until the non-citizen

 worker obtains lawful permanent resident status. 8 C.F.R. § 204.5(g)(2).

        Third, if USCIS approves the I–140 petition, the non-citizen worker, if

 lawfully present in the United States and is otherwise eligible, may apply to adjust

 his or her immigration status to that of a lawful permanent resident by filing an I–

 485 Application to Register Permanent Residence or Adjust Status. 8 U.S.C.

 § 1255(a).

                         SUMMARY OF THE ARGUMENT

        Plaintiff’s Fifth Amendment due process claim, as set forth in Count 3 of the

 Amended Complaint, should be dismissed under Fed. R. Civ. P. 12(b)(6) for

 failure to state a claim.

                                    ARGUMENT

 I.     Standard of Review under Federal Rule of Civil Procedure 12(b)(6)

        When considering a motion to dismiss under Federal Rule of Civil

 Procedure 12(b)(6), a court must accept all well-pleaded allegations of material

 fact as true and draw all reasonable inferences in favor of the plaintiff. See Wyler

 Summit P’ship v. Turner Broad. Sys., Inc., 135 F.3d 658, 661 (9th Cir. 1998). The

 court, however, need not accept as true a legal conclusion presented as a factual

 allegation. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “To survive a motion to

 dismiss, a complaint must contain sufficient factual matter, accepted as true, to

                                          -4-
Case 1:18-cv-00502-JAO-KJM Document 73-1 Filed 12/02/20 Page 6 of 12               PageID #:
                                    1399



 ‘state a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007)); see also Telesaurus VPC, LLC v. Power, 623

 F.3d 998, 1003 (9th Cir. 2010). “A claim has facial plausibility when the plaintiff

 pleads factual content that allows the court to draw the reasonable inference that

 the defendant is liable for the misconduct alleged.” Id. Although the pleading

 standard announced by Federal Rule of Civil Procedure 8 does not require

 “detailed factual allegations,” it demands more than “an unadorned, the-defendant-

 unlawfully-harmed-me accusation.” Id. (citing Bell Atl. Corp., 550 U.S. at 555). A

 pleading that offers only “labels and conclusions or a formulaic recitation of the

 elements of a cause of action” will not survive a motion to dismiss under Federal

 Rule of Civil Procedure 12(b)(6). Id.

 II.    Plaintiff’s Fifth Amendment Due Process Claim should be dismissed
        under Federal Rule of Civil Procedure 12(b)(6) for failure to state a
        claim upon which relief can be granted.

        Plaintiff alleges in her Amended Complaint that BALCA’s alleged adoption

 of En Banc rules in 2015 without proper notice to the Employer and the Plaintiff

 violated Plaintiff’s due process rights under the Fifth Amendment. See Am.

 Compl. at ¶ 135. Plaintiff also alleges that BALCA’s alleged misrepresentation of

 dates regarding when the Employer responded to the audit request by the

 Certifying Officer (“CO”) and the alleged conflict of interest of Harry L. Sheinfeld

 violated her Fifth Amendment due process rights. See id. at ¶¶ 120, 122, 131.

                                            -5-
Case 1:18-cv-00502-JAO-KJM Document 73-1 Filed 12/02/20 Page 7 of 12              PageID #:
                                    1400



 While Plaintiff does not allege whether she is asserting a substantive or procedural

 due process claim, her claim fails on either ground.

       The Fifth Amendment provides that “[n]o person shall ... be deprived of life,

 liberty, or property, without due process of law[.]” U.S. Const. amend. V. “The

 base requirement of the Due Process Clause is that a person” deprived of a

 protected interest “be given an opportunity to be heard ‘at a meaningful time and in

 a meaningful manner.’ ” Brewster v. Bd. of Educ. of Lynwood Unified Sch. Dist.,

 149 F.3d 971, 984 (9th Cir. 1998) (quoting Armstrong v. Manzo, 380 U.S. 545, 552

 (1965)). “[N]o process is due if one is not deprived of ‘life, liberty, or property.’ ”

 Kerry v. Din, ––– U.S. ––––, 135 S. Ct. 2128, 2132 (2015).

       Plaintiff appears to assert a procedural due process claim. See Am. Compl. at

 ¶¶ 118-43. “A procedural due process claim has two elements: deprivation of a

 constitutionally protected liberty or property interest and denial of adequate

 procedural protection.” Krainski v. Nevada ex rel. Bd. of Regents of Nevada Sys. of

 Higher Educ., 616 F.3d 963, 970 (9th Cir. 2010) (internal citation omitted). “A

 liberty interest may arise from the Constitution itself, by reason of guarantees

 implicit in the word ‘liberty,’ or it may arise from an expectation or interest created

 by state laws or policies.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005) (internal

 citations omitted). Protected property interests are normally not created by the

 Constitution; rather, they are created and defined by independent sources such as

                                           -6-
Case 1:18-cv-00502-JAO-KJM Document 73-1 Filed 12/02/20 Page 8 of 12             PageID #:
                                    1401



 state statutes and rules entitling a citizen to certain benefits. Goss v. Lopez, 419

 U.S. 565, 572-73 (1975) (citing Bd. of Regents v. Roth, 408 U.S. 564, 577 (1972)).

 Neither the INA nor its implementing regulations create a property interest on

 behalf of Plaintiff. See Dave v. Ashcroft, 363 F.3d 649, 653 (7th Cir. 2004) (“[I]n

 immigration proceedings, a petitioner has no liberty or property interest in

 obtaining purely discretionary relief[.]”); Joseph v. Landon, 679 F.2d 113, 115 (7th

 Cir. 1982) (holding that an alien “d[oes] not have a vested right upon approval of

 [a] visa petition”).

        Plaintiff’s due process claim has not pleaded any facts sufficient to show

 that she had a liberty or property interest in BALCA’s adjudication of the

 Employer’s Pro Se Request for En Banc review. See Am. Compl. at ¶¶ 118-43.

 Corollary to the Plaintiff’s lack of standing in this matter, the adjudication of the

 Employer’s request for en banc review was between BALCA and the Employer,

 and not the Plaintiff. See ECF No. 35-5, Exhibit 6. Plaintiff’s due process claim

 fails to plead any facts sufficient to show that she was involved in the en banc

 review such that she had a liberty or property interest in (1) being notified of

 BALCA’s alleged adoption of En Banc rules in 2015; (2) BALCA’s representation

 of dates when the Employer responded to the CO’s audit request; or (3) Mr.

 Sheinfeld’s alleged conflict of interest. See Am. Compl. at ¶¶ 118-43.




                                           -7-
Case 1:18-cv-00502-JAO-KJM Document 73-1 Filed 12/02/20 Page 9 of 12           PageID #:
                                    1402



 Accordingly, Plaintiff’s due process claim fails to state a procedural due process

 claim under the Fifth Amendment upon which relief can be granted.

       Plaintiff’s due process claim also fails to state a substantive due process

 claim upon which relief can be granted. Substantive due process analysis entails

 two elements. First, “[a]s a threshold matter, ‘to establish a substantive due process

 claim a plaintiff must show a government deprivation of life, liberty, or property.’”

 Squaw Valley Dev. Co. v. Goldberg, 375 F.3d 936, 948 (9th Cir. 2004)

 (punctuation omitted) (quoting Nunez v. City of Los Angeles, 147 F.3d 867, 871

 (9th Cir. 1998)); see also Vargas v. City of Philadelphia, 783 F.3d 962, 973 (3d

 Cir. 2015). Second, whether substantive due process is violated turns on the nature

 of the challenged government conduct. “[P]laintiffs must allege conduct that

 ‘shock[s] the conscience and offend[s] the community’s sense of fair play and

 decency.’ ” Regents of the Univ. of Cal. v. U.S. Dep't of Homeland Sec., 908 F.3d

 476, 518 (9th Cir. 2018) (quoting Sylvia Landfield Tr. v. City of Los Angeles, 729

 F.3d 1189, 1195 (9th Cir. 2013)). “‘Substantive due process’ analysis must begin

 with a careful description of the asserted right[.]” Reno v. Flores, 507 U.S. 292,

 302 (1993).

       Plaintiff’s due process claim fails to identify a government deprivation of

 life, liberty, or property, and does not allege conduct that “shock[s] the conscience

 and offend[s] the community’s sense of fair play and decency.” See Am. Compl. at

                                          -8-
Case 1:18-cv-00502-JAO-KJM Document 73-1 Filed 12/02/20 Page 10 of 12            PageID #:
                                    1403



  ¶¶ 118-43. Moreover, because discretionary immigration relief “is a privilege

  created by Congress, denial of such relief cannot violate a substantive interest

  protected by the Due Process clause.” Munoz v. Ashcroft, 339 F.3d 950, 954 (9th

  Cir. 2003). Accordingly, Plaintiff’s due process claim fails to state a substantive

  due process claim under the Fifth Amendment upon which relief can be granted.

  As Plaintiff’s due process claim fails to state either a procedural or substantive due

  process claim upon which relief can be granted, the Court should dismiss Count 6

  of the Amended Complaint for failure to state a claim pursuant to Federal Rule of

  Civil Procedure 12(b)(6).

                                    CONCLUSION

        For the reasons indicated above, the Court should find that Plaintiff’s due

  process claim fails to state a claim upon which relief can be granted. The Court,

  therefore, should dismiss Plaintiff’s due process claim as set forth in her Amended

  Complaint.

  Dated: December 2, 2020                    Respectfully submitted,

                                             KENJI M. PRICE
                                             United States Attorney
                                             District of Hawaii

                                             By:/s/ Harry Yee
                                             HARRY YEE
                                             Assistant U.S. Attorney

                                             JEFFREY BOSSERT CLARK
                                             Acting Assistant Attorney General
                                           -9-
Case 1:18-cv-00502-JAO-KJM Document 73-1 Filed 12/02/20 Page 11 of 12     PageID #:
                                    1404



                                        WILLIAM C. PEACHEY
                                        Director

                                        GLENN M. GIRDHARRY
                                        Assistant Director

                                        By:/s/ Samuel P. Go
                                        SAMUEL P. GO
                                        NYS Bar No. 4234852
                                        Assistant Director
                                        United States Department of Justice
                                        Civil Division
                                        Office of Immigration Litigation
                                        District Court Section
                                        P.O. Box 868, Ben Franklin Station
                                        Washington, D.C. 20044
                                        Telephone: (202) 353-9923
                                        E-mail: Samuel.go@usdoj.gov

                                        Attorneys for Defendant




                                      - 10 -
Case 1:18-cv-00502-JAO-KJM Document 73-1 Filed 12/02/20 Page 12 of 12          PageID #:
                                    1405



                           CERTIFICATE OF SERVICE

        I hereby certify that, on December 2, 2020 by the method of service noted

  below, a true and correct copy of the foregoing was served on the following at their

  last known address:

        Served by First-Class Mail:

        Ya-Wen Hsiao                    December 2, 2020
        1141 Hoolai St., Apt. 201
        Honolulu, HI 96814

                                      /s/ Samuel P. Go
                                      Samuel P. Go
                                      Assistant Director
                                      District Court Section
                                      Office of Immigration Litigation
                                      Civil Division
                                      U.S. Department of Justice
                                      P.O. Box 868, Ben Franklin Station
                                      Washington, D.C. 20044
                                      Tel: (202) 353-9923
                                      Fax: (202) 305-7000




                                         - 11 -
